DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: The term “water structuring agent” has been defined in the instant specification, page 4 lines 25-29, to refer to a biopolymer materials that are capable of substantially increasing the viscosity of aqueous liquids. Examples of water structuring agents include thickeners and gelling agents. Native, non-gelatinized starch is not a water structuring agent, but a pregelatinised starch and maltodextrin are starch derived components that are water structuring agents.
The term “alkali metal cation” has been defined in the instant specification page 4 line 31 through page 5 line 2, to refer to part of a non-dissociated salt (e.g. NaCl or KCl), or it may be contained in dissolved, dissociated form.
The term “chloride anion” has been defined in the instant specification page 5 lines 4-6, to refer to part of a non-dissociated salt, or it may be contained in dissolved, dissociated form.

Claims 12, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,338,561) in view of Bibette et al (FR 2793165 machine translation).
Campbell et al (Campbell) teaches a method for preparing sooonable emulsions which can be used in creams, dressings and mayonnaises (abstract). Campbell teaches that the method comprises: preparing a fluid composition comprising at least one gelling polysaccharide selected from the group including agar, alginate, gellan, pectin, and carrageenan; chemically or heat setting the fluid composition and applying shear to form a less rigid microgel; and mixing the microgel composition with a fat emulsion (column 3 lines 13-44, column 4 line 49 through column 5 line 3 and claim 1). As the set microgel of Campbell is formed by gelling and shearing a fluid composition comprising at least one gelling polysaccharide, wherein water is exemplified as the fluid, the microgel of Campbell encompasses a gelled aqueous phase as recited in claim 12. As the set microgel of Campbell is formed and then mixed with the fat emulsion, the gelled aqueous phase of Campbell is mixed with fat as recited in claim 12, wherein the composition is subject to shear before mixing as recited in claim 14. Campbell teaches that the emulsion comprises 0.1-15% polysaccharide by weight of the water selected from the group including agar, alginate, gellan, pectin, and carrageenan (claims 9 and 10), wherein the polysaccharides are gelling agents which are disclosed as water structuring agents (instant specification page 4 lines 25-29 and page 9 lines 1-5). Campbell teaches the emulsion comprises 1-60% fat (abstract and claim 1).
Regarding the process as preparing a concentrate as recited in claim 12, the claimed limitation is considered to be intended use of the product formed, wherein the claim requires the preparation of a product that is capable of use as a concentrate. As Campbell teaches of a composition with an overlapping compositional profile to that as claimed, the 
Regarding the fat as having a solid fat content at 20C of at least 2% as recited in claim 12, or at least 5% as recited in claim 20, as discussed above, Campbell teaches that the emulsion comprises 1-60% fat. Campbell does not teach a general disclosure of the fat for selection, however does exemplify the product as comprising hardened palm kernel oil and coconut oil (column 5 lines 31-34), both of which are disclosed as fats meeting the claimed properties (instant specification page 8 lines 6-10). Thus, the use of fat having a solid fat content at 20C of at least 2%, preferably at least 5% would have been obvious in view of the teachings of the prior art. To use the fat source as exemplified in producing the product of the prior art would have been particularly obvious and well within the purview of one of ordinary skill in the art, since the reference teaches of fat, and exemplifies said fat, but does not teach a grouping of sources for said fats. In other words, in practicing the invention of the prior art, it would have been encompassed or at least obvious to use the fat of the examples as the fat component generally disclosed therein.
Regarding the concentrate as comprising 8-50% water as recited in claim 12, Campbell teaches that the emulsion comprises 1-60% fat; 0.1-15% gelling agent by weight of the water phase; preferably 2-10% of a protein component when a dairy character is required; when necessary 0.05-1.5% emulsifiers; and 0.05-1.5% thickeners (column 3 line 60 through column 4 line 48). Although Campbell does not explicitly teach a range of water included in the composition, water would be present in the aqueous phase and said content can be calculated with the following formula:

The water content of the product calculated is about 1.7-88.1%, and thus a water content within the range of about 1.7-88.1% would have been encompassed or at least obvious over the teachings of the prior art. Wherein a prior art reference discloses an ingredient, but does not disclose a general range for said ingredient, to look at the total composition and calculate the range of said ingredient to use would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the fat and water as present in a weight/weight ratio of at least 2:3 as recited in claim 12, as discussed above, Campbell teaches of a composition comprising 1-60% fat, wherein the use of about 1.7-88.1% water would have been encompassed or at least obvious over the teachings of the prior art. Thus a weight ratio of fat to water of 2:3, such as 40% fat: 60% water, or greater, such as 50% fat: 50%water would have been encompassed, or at least obvious over the teachings of the prior art.
Regarding the concentrate as comprising 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 12, wherein said gelled aqueous phase contains 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 16, as discussed above Campbell teaches of setting the gelling agent chemically, such as by use of ions (column 4 lines 67-68). Campbell is silent to the composition as comprising 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 12, wherein said gelled aqueous phase contains 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 16.

Regarding the firmness of the concentrate as 20-2,000g as recited in claim 12, preferably 30-1,000g as recited in claim 21, wherein the concentrate has a consistency that allows it to be squeezed out of a pouch as recited in claim 18, can be extruded with a steady state force between 700 and 3,000g as recited in claim 19, and is a paste as recited in claim 22, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, as the prior art teaches of an overlapping composition to that as claimed and disclosed, including 1-60% of overlapping fats; about 1.7-88.1% water; 0.1-15% as water structuring agents; about 0.0057-1.14 mol per 100 g of water alkali metal cation Na +; and about 0.0057-1.14 mol per 100 g of water chloride anion, wherein the ratio of fat to water is at least 2:3, the product of the prior art would have the same properties as instantly claimed. The position of the Office is further supported as Campbell teaches the emulsions as spoonable, which therefore would at least suggest that the products would be able to deform/squeeze out/extrude under pressure. Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the concentration and ratio of ingredients claimed, the prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages” In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the optional components recited in claims 1 and 17, as the claim limitation recites limitations of the optional ingredient, said limitations are thus considered optional and therefore the claim is rejected herein. The claim does not positively recite the 
In regard to claims 1 and 23, Campbell et al teaches the emulsion comprises 1-60% fat (column 3 line 60 through column 4 line 48).
In regard to claims 12 and 24, is noted that Campbell et al, in fact, does not requires an added emulsifier by teaching that the presence of emulsifiers is not always necessary (Col. 4 lines 25-27). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,338,561) in view of Bibette et al (FR 2793165 machine translation), further in view of Spitzer et al (US 2,944,906).
As discussed above, Campbell teaches a method for preparing spoonable emulsions which can be used in creams, dressings and mayonnaises (abstract). Campbell teaches that the method comprises: preparing an aqueous composition comprising at least one gelling polysaccharide selected from the group including alginate, gellan, and carrageenan; chemically or heat setting the aqueous composition and applying shear to form a less rigid microgel; and mixing the microgel composition with a fat emulsion. Campbell is silent to the gelled aqueous phase as comprising 0.2-10% cellulose fibers as recited in claim 15.
Regarding the gelled aqueous phase as comprising 0.2-10% cellulose fibers as recited in claim 15, Spitzer et al (Spitzer) teaches of forming a mayonnaise like product by gelling a solution comprising 0.25-3.0% stiff gum selected from the group including alginate and carrageenan; water; and 0-4% of a soft gum selected from selected from the group including cellulose components (column 1 lines 15-18, column 2 line 63 through column 3 line 60, column 4 lines 5-14 and 41-75, column 5 lines 1-16, and claim 5). Spitzer teaches that the use of the soft gum provides the final product with a smooth, oily feel and appearance that does .

Response to Arguments
Applicant's arguments filed 06/28/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments tare directed to the lack of emulsifier in the claimed composition. Applicant urges that both reference of record Campbell et al (US 5,338,561) and Bibette et al (FR 2793165) require the presence of emulsifier:
Applicant respectfully submits that neither Campbell nor Bibette disclose or render obvious all the requirements of independent claim 12, including at least the process for preparing an oil-continuous or bi-continuous emulsion concentrate that does not contain an added emulsifier (page 6 of the Reply).
Bibette requires added emulsifier, specifically teaching a lipophilic emulsifier. Campbell also requires an added emulsifier from 0.05-1.5 wt.% (col. 4, Il. 36-37). Thus, each would also teach away from the currently claimed process which forms a concentrate without an added emulsifier.

Examiner respectfully disagrees. In response to Applicant’s argument that “Bibette requires added emulsifier”, it is noted that Bibette et al is not relied upon as a teaching of an emulsifier: Bibette et al is relied upon as a teaching of oil and water emulsions comprising: 30-70% of an aqueous phase and thus 30-70% of a water phase and 30-70% oil phase; 0.1-5% thickeners including gums which are claimed and disclosed water structuring agents; and 0.1-20% solute which can improve the stability of the final emulsion through salting out, selected 
In response to Applicant’s argument that Campbell also requires an added emulsifier, it is noted that Campbell et al, in fact, does not requires an added emulsifier by teaching that the presence of emulsifiers is not always necessary (Col. 4 lines 25-27).
In response to Applicant’s arguments regarding mixing, it is noted that homogenizing also reads on mixing.
In response to Applicant’s arguments regarding the composition being a concentrate it is noted that the claimed limitation is considered to be intended use of the product formed, wherein the claim requires the preparation of a product that is capable of use as a concentrate. As Campbell teaches of a composition with an overlapping compositional profile to that as claimed, the product of Campbell would be able to function in the same manner as instantly claimed. The position of the Office is further supported as Campbell teaches creams, dressings and mayonnaise; and as the Examiner takes official notice that creams, dressing, and mayonnaise were known to be used as ingredients in forming food products/dishes, and thus encompass concentrates as they were known to be diluted with other ingredients.
Applicants have submitted a Declaration under 37 C.F.R. § 1.132 of Marc Lemmers. Applicants present the following arguments regarding the Lemmers’ Declaration:
As explained in the Lemmers Declaration, it was generally thought as well as taught in the prior art cited that in order to make emulsions microbiologically safe and physically stable, you lower the pH and use an emulsifier. (Lemmers Decl., paras. 5-6). Additionally, adding high concentrations of ions (through salts) leads to a less stable emulsion. (Lemmers Decl., para. 7).
However, it was surprisingly found that using the process of claim 12, a physically stable and microbiologically safe emulsion could be formed without added emulsifiers, with high ion concentrations and without an acidic taste from a low pH. (Lemmers Decl., paras. 10-12).


In response to Declarant’s arguments regarding the concentration of solute, it is noted that Bibette et al teaches 0.1-20% solute. This range includes all the points that are between 0.1 and 20, including points that are infinitely close to 0.1.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VERA STULII/Primary Examiner, Art Unit 1791